DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 07 July 2022. In view of this communication, claims 1, 4-5, and 7-20 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 1-3 of the Remarks, filed 22 April 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited below under 35 USC §103.
Allowable Subject Matter
Applicant’s arguments, see pages 1-2 of the Remarks, filed 07 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 USC §103 of claim1  has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the printed circuit board of claim 1, wherein the insulating layer has a first maximum height in a normal direction of the flexible substrate, and the one of the plurality of pads has a second maximum height in the normal direction of the flexible substrate, where the first maximum height is less than or equal to the second maximum height.
Regarding claims 4-5 and 7-20, the aforementioned claims depend from a claim which the examiner has indicated contains allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takezawa et al. (US 2002/0034620 A1) teaches an electronic device (Fig. 1), comprising: a substrate (1) having a surface on which a plurality of pads (2) are disposed, wherein one of the plurality of pads (2) includes a contact surface; and an insulator (3) disposed on the substrate (1) and between two adjacent pads (2) of the plurality of pads, wherein the insulator (3) is not disposed on the contact surface.  (Takezawa Fig. 1, paragraph 76: the periphery of the electrodes 2 on substrate 1 is covered with the electrical insulating layer 3)
Yamaguchi et al. (EP 0372880 A2)
Yamaguchi et al. (EP 0140619 A2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847